DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020 and April 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether the private domain is taken, the scrambler is applied to the private domain, and the result is the public domain, or if the scrambler is applied to the public domain to produce the private domain.
Accordingly, dependent claims 2 – 7, 9 - 18, and 20 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 – 8, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhongshu Gu et el. (“Securing Input Data of Deep Learning Inference Systems via Partitioned Enclave Execution,” 2018).

With respect to claims 1, 8, and 19, Gu teaches:
instructions that cause the processor to provide a scrambler by accessing computing system resources that are accessible to the private domain but not to the public domain (see page 2, left column, second paragraph, second and third sentences, where DeepEnclave and FrontNet and BackNet facilitate scrambling between a public and private domain using a neural network; also see the last sentence of the left column of page 3 and Section 5.2 as well as Figure 2);
instructions that cause the processor to perform a transform operation on input using the provided scrambler to produce transformed input suitable for use with the machine learning model (see the first paragraph of Section 3, where the scrambler may used to transform output between the FrontNet and the BackNet as well as Figure. 2), and
instructions that cause the processor to, with computing system resources of the public domain of the processor, perform execution of the machine learning model, the execution comprising propagating the transformed input to outputs of the machine learning model (see the first paragraph of Section 3, where the propagation of the transformed input to the outputs of the machine learning model may be described by a function, also see the last sentence of the second paragraph of the left column of page 2 as well as Figure 2).

With respect to claims 7, and 14, Gu teaches:
wherein the machine learning model is an artificial neural network (see first paragraph of Section 3 and Figure 2: “Deep Neural Networks”), and 
wherein the scrambler provides an input layer and nodes for a next layer of the artificial neural network that are accessible to computing system resources accessible to the private domain but not accessible to the public domain, and 
wherein at least some of the remaining nodes of the artificial neural network are accessible to computing system resources of the public domain (last sentence of the left column of page 3, first paragraph of Section 3, Section 5.1, last sentence of the second paragraph of the left column of page 2, and Figure 2).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        July 30, 2022